en ar ean department of the treasury2 internal_revenue_service washington d c jul sin - no third party contacts contact person id number telephone number op t employer_identification_number legend x b - i n i n a t dear applicant this refers to your request for approval of your grant procedures under sec_4945 of the internal_revenue_code you are exempt from federal_income_tax as an organization described in sec_501 of the code and classified as a private_foundation under sec_509 your purposes include encouraging those of the x faith towards greater commitment to x observance and way of life by increasing their understanding appreciation and practice of x traditions customs and laws you will operate a program providing grants to qualified individuals for scholarships and fellowships prizes_and_awards to produce written products and for sabbatical leave you will also provide grants to organizations for re-granting to qualified individuals for similar purposes you will provide scholarships to students pursuing a degree at an educational_institution described in sec_170 concentrating in a discipline related to x culture and religion funds will be used to pay tuition living_expenses and other related expenses you will award scholarships on the basis of demonstrated academic achievement and the relevance of the candidate's course of study and career objectives to your charitable purposes you may also consider financial needs of candidates ee ipe eee page you will aiso provide grants in the form of prizes_and_awards will be made only to individuais who have demonstrated some past religious charitable scientific educational artistic literary or civic_achievement that relates to your purposes recipients of these grants will be nominated from the general_public by experts on their fields you will also provide grants to produce a study report scholarly publication or in addition similar written product on x heritage history experience customs and law you will provide grants to individuals for the purpose of taking sabbatical leaves to enhance their professional development or leadership capacity in your fields of interest through for example travel study or writing applicants for sabbatical grants must be individuals who are working for and committed to the perpetuation of the x people y and the centrality of the z to the x people or pursuing activities in furtherance of other charitable purposes similar to yours grants for sabbatical leave will cover travel project-related expenses and or living costs in addition to the criteria described above the criteria for selecting grantees for sabbaticals will include the candidate's position in and tength of employment by his or her organization if any the candidate's stature within the field and whether the candidate has recently had a sabbatical leave you expect the candidate to agree to continue his or her work in the same field for a designated period following the sabbatical candidates for individual grants may not be disqualified persons within the meaning of sec_4946 of the code with respect to you furthermore they may not be related to any member of your selection committee or to any of your officers or trustees you will make scholarship grant payments directly to the schools you will request the school to provide you with a statement that the grantee has enrolled in and is attending the school and to agree to use the grant funds to defray the grantee's tuition expenses you will require students to submit an annual report on their study activities progress and use of funds at the end of the grant period you will promptly investigate any apparent misuse of grant funds or failure to provide required reports you will withhold further payments to the individual until you have determined that no part of a grant has been misused and until missing reports have been submitted if a grant recipient does not account for all funds any unaccounted funds must be returned to you you will take all reasonable and appropriate steps to secure the repayment of any diverted funds you will withhold any further payments until you receive an rr oe page assurances from a grant recipient that future diversions will not occur will maintain records pertaining to all grants which shall include a all information secured to evaluate qualifications of potential grantees b identification of recipients including any relationship to you c amount and purpose of the grant and follow-up information in the supervision and investigation of grants in addition you you will also award grants to organizations to make re-grants to qualifying individuals for travel study or similar purposes initia grantees initial grantees shall include public_charities described in sec_509 or public charity equivalents described in sec_53_4945-5 of the foundations and similar excise_taxes regulations and exempt operating_foundations described in sec_4940 in addition the initial grantees may include foreign organizations lacking a history of operations and support necessary to enable you to make a good-faith determination that the organization is described sec_509 or a private_foundation you wil exercise expenditure_responsibility with respect to grants awarded to such initial grantees pursuant to sec_4945 of the code the grant agreement will be signed by an appropriate officer director or trustee of the initial grantee which will commit to comply with your standards and procedures for making grants to individuals satisfying the requirements of sec_4945 including the commitments described in sec_53_4945-5 i through iv of the regulations and in compliance with the requirements of sec_53_4945-5 of the regulations your grants selection committee shall be comprised of your trustees and or independent reviewers who will review grant applications or nominations and select finalists all awards are subject_to approval by the your board_of trustees sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation as defined in sec_4945 sec_4945 of the code defines the term taxable_expenditure as including an amount_paid or incurred by a private_foundation - as a grant to an individual for travel study or other similar purposes by such individual unless the grant satisfies the requirements of subsection g as a grant to an organization unless - a such organization is described in sec_509 or or is an exempt_operating_foundation under sec_4940 or i a ee e e_p e t page b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 of the code provides that subsection d shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_institution described in sec_170 sec_53_4945-4 of the regulations provides that in order for a private_foundation to establish that its grants to individuais are made on an objective and nondiscriminatory basis the grants must be awarded in accordance with a program which would be consistent with i the existence of the foundation's exempt status under sec_501 ii the allowance of deductions to individuals under sec_170 for contributions to the granting foundation and iii the requirements of subparagraphs 'and of the paragraph sec_53 b of the regulations provides in pertinent part that ordinarily selection of grantees on an objective and nondiscriminatory basis requires that the group from which grantees are selected be chosen on the basis of criteria reasonably related to the purposes of the grant furthermore the group from which grantees are to be selected be sufficiently broad so that the awarding of grants to members of such group would fulfill a purpose described in sec_170 sec_53_4945-4 of the regulations states that the criteria used in selecting grant recipients from the potential grantees should be related to the purpose of the grant sec_53_4945-4 of the regulations provides that the person or group of persons who select recipients of grants should not be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others sec_53_4945-4 of the regulations provides in pertinent part that grants to individuals must be made pursuant to a procedure approved in advance to secure such approval a private_foundation must demonstrate to the satisfaction of the zs cmce rite oe t b page commissioner that- its grant procedure includes an objective and nondiscriminatory selection i process as described in paragraph b of this section ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation pians to obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance no single procedure or set of procedures is required procedures may vary depending upon such factors as the size of the foundation the amount and purpose of the grants and whether one or more recipients are involved sec_53_4945-4 of the regulations provides that with respect to any scholarship or fellowship grants a private_foundation must make arrangements to receive a report of the grantee's courses taken if any and grades received if any in each academic period such a report must be verified by the educational_institution attended by the grantee and must be obtained at least once a year such a report must be approved by the faculty_member supervising the grantee or by another appropriate university official sec_53_4945-4 of the reguiations provides that where the reports submitted under this paragraph or other information including the failure to submit such reports indicates that all or any part of a grant is not being used in furtherance of the purpose of such grant the foundation is under a duty to investigate while conducting its investigation the foundation must withhold further payments to the extent possible until any delinquent reports have been submitted sec_53_4945-4 of the regulations provides that in cases in which the grantor foundation determines that any part of a grant has been used for improper purposes and the grantee has not previously diverted grant funds to any use not in furtherance of a purpose specified in the grant the foundation will not be treated as having made a taxable_expenditure solely because of the diversion so long as the foundation -- a is taking all reasonable and appropriate steps either to recover the grant funds or to insure the restoration of the diverted funds and the dedication consistent with the requirements of b and of this subdivision of other grant funds held by the grantee to the purposes h a page being financed by the grant and b withholds any further payments to the grantee after the grantor becomes aware that a diversion may have taken place until it has - received the grantee's assurances that future diversions will not occur and required the grantee to take extraordinary precaution to prevent future diversions from occurring sec_53_4945-4 of the regulations provides that a private_foundation shall retain records pertaining to all grants to individuals for purposes described in sec_4945 such records shail include all information the foundation secures to evaluate the qualification of i potential grantees ii identification of grantees including any relationship of any grantee to the foundation sufficient to make such grantee a disqualified_person of the private_foundation within the meaning of sec_4946 iii specification of the amount and purpose of each grant and iv the follow-up information which the foundation obtains in complying with subparagraphs and of this paragraph sec_4945 of the code provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4945-5 of the regulations provides that in order to meet the expenditure_responsibility requirements of sec_4945 a private_foundation must ee a ne page require that each grant to an organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization such commitment must include an agreement by the grantee- i to repay any portion of the amount granted which is not used for the purposes of the grant ii to submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant except as provided in paragraph c of this section iii to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and iv not to use any of the funds-- a to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 b to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 c to make any grant which does not comply with the requirements of sec_4945 or or d to undertake any activity for any purpose other than one specified in sec_170 sec_53_4945-5 of the regulations provides that with respect to a grant to a foreign organization other than an organization described in sec_509 or or treated as so described pursuant to paragraph a or a of this section subparagraph iv or iv of this paragraph shall be deemed satisfied if the agreement referred to in subparagraph or of this paragraph imposes restrictions on the use of the grant substantially equivalent to the limitations imposed on a domestic private_foundation under sec_4945 such restrictions may be phrased in appropriate terms under foreign law or custom and ordinarily will be considered sufficient if an affidavit or opinion of counsel of the grantor or grantee is obtained stating that under foreign law or custom the agreement imposes restrictions on the use of the grant substantially equivalent to the restrictions imposed on a domestic private_foundation under subparagraph or of this paragraph wn rol ae a oe page revrul_77_380 1977_2_cb_419 holds that grants made by a private_foundation primarily in recognition of past achievement with the funds being unrestricted and not earmarked for subsequent travel or study are not taxable_expenditures within the meaning of sec_4945 of the code based upon the information you submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your procedures in the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one-time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we also rule that your proposed grant program is consistent with the continuation of your exempt status as an a organization described in sec_501 of the code contributions to which are deductible under sec_170 b employs objective and nondiscriminatory criteria for the determination of individual grant recipients and therefore qualifies under sec_4945 and c complies with all other requirements of sec_53_4945-4 of the regulations ee zz page are-grant by an initial grantee to an individual under the proposed grant program will not violate the terms of your expenditure_responsibility grant agreement with the initial grantee which is required by sec_53_4945-5 of the regulations this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent please keep this letter in your permanent records sincerely reigned roo me eee robert c harper jr manager exempt_organizations technical group o200
